Citation Nr: 0426965	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-12 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right elbow 
bursitis and epicondylitis.

2.  Entitlement to a disability evaluation in excess of 40 
percent for L4-5 herniated nucleus pulposus with L5-S1 
bulging disc and degenerative joint disease.

3.  Entitlement to a disability evaluation in excess of 30 
percent for dysthymia.

4.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a right knee meniscal tear.  

5.  Entitlement to service connection for hypertentsion.  

6.  Entitlement to a compensable disability evaluation for a 
scar on the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had periods of active duty and inactive duty from 
training with the Army National Guard, to include active duty 
for training from February 8, 1996 to February 11, 1996.

This matter arises from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
right elbow bursitis and epicondylitis, and which granted 
service connection and assigned a 40 percent disability 
rating for L4-5 herniated nucleus pulposus with L5-S1 bulging 
disc and degenerative joint disease.  A notice of 
disagreement was received from the veteran in October 1998.  
The RO issued a Statement of the Case (SOC) in April 1999.  
The veteran's substantive appeal on these issues was received 
in June 1999.

The appeal also stems from an October 2002 rating action that 
assigned a 20 percent disability rating for right knee 
meniscal tear and a 10 percent disability rating for 
dysthymia, after granting service connection for those 
disabilities.  A notice of disagreement was filed in June 
2003.  An SOC was issued on January 30, 2004.  A timely 
substantive appeal was received from the veteran on March 31, 
2004.  See 
38 C.F.R. § 20.305 (2003) (an appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed, and, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA).  By a 
rating action dated in January 2004, the 10 percent 
disability rating assigned for dysthymia was increased to 30 
percent.  

The issues of service connection for right elbow bursitis and 
epicondylitis and entitlement to higher disability 
evaluations for L4-5 herniated nucleus pulposus with L5-S1 
bulging disc and degenerative joint disease, dysthymia, and 
residuals of a right knee meniscal tear will be addressed in 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  In a February 2001 written statement, the veteran 
withdrew his claims of service connection hypertension and an 
increased compensable evaluation for a scar of the face.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, of the 
issues of service connection hypertension and an increased 
compensable evaluation for a scar of the face, by the veteran 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran perfected an appeal from a March 1998 rating 
decision that denied service connection hypertension and an 
increased compensable evaluation for a scar of the face.  In 
a February 2001 written statement, the veteran indicated that 
he was withdrawing the issues of service connection 
hypertension and an increased compensable evaluation for a 
scar of the face from appellate consideration.  An appeal may 
be withdrawn in writing at any time before the Board renders 
a decision.  38 C.F.R. § 20.204(b) (2003).  Once the veteran 
withdrew his appeal of these issues, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review these issues on appeal and they are dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The issues of entitlement to service connection for 
hypertension and an increased compensable evaluation for a 
scar on the face are dismissed.  


REMAND

In June 1999, the veteran submitted records from the Social 
Security Administration (SSA), which he felt supported his 
claim for benefits.  The records included an April 1999 
letter to veteran from the SSA indicating that a favorable 
decision had been made in his claim for Social Security 
disability benefits.  The record shows that the RO appears to 
have made an attempt to obtain a copy of the decision 
rendered by the SSA and the records it considered in making 
that decision.  However, in a reply dated in June 2002, the 
SSA advised the RO that its request was misrouted and was 
being returned so that the RO could re-submit the request to 
the proper SSA jurisdiction.  There is no indication that the 
RO re-submitted its request or that it made any additional 
attempt to obtain the records considered by the SSA.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2003).  Therefore, the RO must obtain all available 
records relating to the appellant's claim for Social Security 
disability benefits.

With respect to the veteran's claim for entitlement to an 
increased rating for L4-5 herniated nucleus pulposus with L5-
S1 bulging disc and degenerative joint disease, currently 
evaluated as 40 percent disabling, the Board notes that the 
RO has rated this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The rating schedule criteria 
for evaluating musculoskeletal system disorders of the spine 
were changed, effective September 23, 2002, and again on 
September 26, 2003.  There is no evidence that the veteran 
was given notice of these regulatory changes.  The RO must 
consider the veteran's claim under the new criteria of 38 
C.F.R. § 4.71a, and the RO must be provided an opportunity to 
notify the veteran of the new regulation and consider the 
claim in light of the recent change.  VAOPGCPREC 7-2003.  
Further, given the fact that his most recent back examination 
is now over 6 years old, the RO should schedule the veteran 
for a VA examination to determine the nature and severity of 
his low back disability.

Records from the San Juan VA Medical Center (VAMC) dated from 
April 1996 to June 2003 have been associated with the claims 
folder.  With regard to the issues of entitlement to service 
connection for right elbow bursitis and epicondylitis and 
entitlement to an increased rating for L4-5 herniated nucleus 
pulposus with L5-S1 bulging disc and degenerative joint 
disease, there is no sign that the RO issued a Supplemental 
Statement of the Case (SSOC) that addressed this evidence.  
Pursuant to 38 C.F.R. § 19.31(b)(1), an SSOC is required 
whenever the RO receives pertinent evidence prior to 
certifying the case to the Board on appeal.  

In light of the above, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his right elbow disability and/or his 
service-connected low back, right knee, 
or psychiatric disabilities.  If any of 
these records cannot be obtained, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

The RO should also request the veteran to 
submit any medical evidence that suggests 
a causal relationship between his current 
right elbow disability and the accident 
that occurred during active duty for 
training in February 1996.  

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
San Juan VAMC since June 2003.

3.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications. 

4.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his service-connected low 
back disability (herniated nucleus 
pulposus).  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The evaluation should include complete 
active and passive range of motion 
testing.  The examiner should specify any 
anatomical damage and describe any 
functional loss, including the inability 
to perform normal working movements.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The examiner should also document, 
to the extent possible, the frequency and 
duration of exacerbations of symptoms.  

With regard to any neurological 
disability resulting from the service 
connected back disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  
The total number and duration of any 
incapacitating episodes of degenerative 
disc disease should be noted.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

5.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, and include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the SSOC in 
November 2001 (concerning the claims 
relating to service connection for right 
elbow bursitis and epicondylitis and the 
rating assigned for the low back 
disability) and the Statement of the Case 
issued in January 2004 (concerning the 
claims for increased ratings for 
dysthymia and right knee disability).  
Specifically regarding the rating 
assigned for the veteran's low back 
disability, the SSOC should discuss the 
amendments to the rating code pertaining 
to disabilities of the spine.  See 67 
Fed. Reg. 54345 - 54349 (Aug. 22, 2002); 
68 FR 51454-51458 (August 27, 2003); 69 
FR 32449 (June 10, 2004).  Allow an 
appropriate period of time for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The case should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



